Title: From John Adams to Jean Luzac, 15 September 1780
From: Adams, John
To: Luzac, Jean


     
      Sir
      Amsterdam Septr. 15. 1780
     
     I have just now received yours of the 14. and I wish I had Time to write you a Sheet or two upon the Subject of it.
     I am very glad to find that you will undertake to be the Editor and I beg the favour of you to place Such a Preface as you like and to correct the Language, wherever it has Occasion. I hope to see it public as soon as possible.
     I have met often in Europe with the Same Species of Reasoners that you describe; but I find they are not numerous. Among Men of Reflection, the sentiment is generally, different, and that no Power in Europe has any Thing to fear from America. The Principal Interest of America for many Centuries to come, will be Landed, and her chief Occupation, Agriculture. Manufactures and Commerce will be but Secondary Objects, and always Subservient to the other. America will be the Country to produce raw Materials for Manufactures, but Europe will be the Country of Manufactures, and the Commerce of America can never increase, but in a certain Proportion to the Growth of its Agriculture, untill its whole Territory of Land is filled up with Inhabitants, which will not be in Some hundreds of Years.
     Russia and the northern Powers are too well informed to fear that America will interfere with them, in the Articles of their Commerce. America will demand of them in Hemp, Duck, Cordage, Sailcloth, Linens and other Articles, much more than they will ever interfere with them in the Trade of Tar, Iron and Timber. In fact, the Atlantic is so long and difficult a Navigation, that the Americans will never be able to afford to carry to the European Markett, great Quantities of these Articles. They have other Productions of greater Profit in a Smaller Compass in Such numbers and Variety, that they never can interfere with the northern Powers. As to Iron We shall import it in Bars from Sweeden, as We ever did. We used to import Sweedish Iron from England.
     But Supposing We should interfere. Should We interfere less, under the Government of England than under our own Government?
     I have not the original Memoire to the Sovereigns of Europe but I can get it from London.
     The Question to your Antagonists should be, Can Europe prevent the Independance of America? If United, perhaps they might, but can they be united? If Europe cannot prevent; or rather if any particular nation of Europe, cannot prevent the Independance of America, then, the Sooner her Independance is acknowledged the better: the less likely she will be to become warlike, enterprizing and ambitious. The Truth is however, that America can never unite in any War but a defensive one.
     I have been much obliged to you for your favourable Representation of the News from America, and of our affairs in general, and am with great respect and Esteem, sir your most obt. sert.
    